Case 3:19-cv-00204-RLY-MPB Document 1 Filed 09/30/19 Page 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION


MICHAEL MILLER,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  ) CASE NO. 3:19-CV-204
                                                    )
P.C. QUEST, INC. and MARK A. MILLER,                )
                                                    )
       Defendants.                                  )


                                         COMPLAINT

       Plaintiff, Michael Miller (“Plaintiff”) brings these claims against Defendants, P.C. Quest,

Inc. (“Company”) and Mark A. Miller (“Miller”, or collectively “Defendants”), as follows:

                                         OVERVIEW

       1.      This Complaint arises under the Fair Labor Standards Act, 29 U.S.C. §201 et.

Seq. (“FLSA”), I.C. §22-2-5 et. seq., The Indiana Wage Payment Statute (“IWPS”), I.C. §22-2-9

et. seq., the Indiana Wage Garnishment Statute, and the Indiana Minimum Wage Law of 1965,

I.C. §22-2-2 (“IWL”). Defendants violated the FLSA by failing to pay Plaintiff at least time and

one-half for hours he worked in excess of forty hours per week. Defendants further violated the

Indiana Wage Payment Statute by failing to timely pay Plaintiff’s earned wages in accordance

with Indiana law and the Garnishment statute by making unlawful deductions from Plaintiff’s

check without express, written permission. Plaintiff pleads violations of the Indiana Minimum

Wage Law of 1965 in the alternative in addition to breach of contract.




                                                1
Case 3:19-cv-00204-RLY-MPB Document 1 Filed 09/30/19 Page 2 of 6 PageID #: 2



                                            PARTIES

       2.      Plaintiff s an individual who, at all relevant times, resided in the Southern District

of Indiana (Vanderburgh County). He was employed by Defendants within the meaning of the

FLSA during the three-year period prior to the filing of this Complaint. At all times hereinafter

mentioned, Plaintiff was an individual employee within the meaning of the FLSA, 29 U.S.C. §

203(e)(1). Moreover, Plaintiff was an employee as defined by I.C. §22-2-2-3.

       3.      Company is an enterprise within the meaning of Section 3(r) of the FLSA, 29

U.S.C. §203(r). Alternatively, Plaintiff’s work regularly involved commerce between states,

including, but not necessarily limited to, performing technical computer support in and between

facilities in Indiana and other states. Company is an “employer” as that term is defined by the

Indiana Minimum Wage Law of 1965 I.C. §22-2-2-3, employing two or more employees at all

times relevant to the events described in this Complaint. Company performs work throughout

southwestern Indiana.

       4.      Miller is the owner Company. In this capacity, Miller is involved in the day-to-

day operations of Company. Miller has the authority to make decisions regarding wage and hour

issues and routinely manages Company’s pay practices. At all relevant times, Miller had

responsibility to act on behalf of, and in the interest of, Company in devising, directing,

implementing, and supporting the wage and hour practices and policies relating to Plaintiff. As a

result, Miller is an “employer” within the meaning of 29 U.S.C. § 203(d).

       5.      Company is an enterprise engaged in commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. §203(s)(1), in that the enterprise has had employees engaged in

commerce and has an annual gross volume of sales made or services performed of not less than

$500,000 in receipts.



                                                  2
Case 3:19-cv-00204-RLY-MPB Document 1 Filed 09/30/19 Page 3 of 6 PageID #: 3



                                        JURISDICTION

        6.      This Court has jurisdiction over Defendants pursuant to 29 U.S.C. § 216(b). The

Court has supplemental jurisdiction over Plaintiff’s Indiana state law claims pursuant to 28

U.S.C. §1367.

                                             VENUE

        7.      Venue is appropriate in the Southern District of Indiana pursuant to 28 U.S.C. §

1391.

                                             FACTS

        8.      Plaintiff began his employment relationship with Defendants in 2013.

        9.      Plaintiff was an employee performing work on behalf of Defendants. He was

paid on a non-salary basis – a percentage of the hourly rate charged to Defendants’ customers.

Defendants paid Miller subject to tax withholdings and issued a W-2 to him.

        10.     Plaintiff performed computer technical services for customers. He would advise

customers as to technical solutions but would not participate in negotiating services or prices.

        11.     Defendants failed to pay Plaintiff the agreed-upon rate of pay during the course of

his employment.

        12.     Defendants agreed to cover certain expenses incurred by Plaintiff in the course of

him performing services on behalf of Defendants’ clients. Plaintiff incurred such expenses, and

Defendants failed to reimburse him. Moreover, on occasion, Defendants would deduct certain

expenses from Plaintiff’s checks without first obtaining express, written, revocable permission.

        13.     Plaintiff was never asked to and never did sign any document that permitted

Defendants to garnish his wages for any amount not required by law.

        14.     Plaintiff resigned his employment on August 31, 2019.



                                                 3
Case 3:19-cv-00204-RLY-MPB Document 1 Filed 09/30/19 Page 4 of 6 PageID #: 4



       15.     Plaintiff suffered harm as a result of Defendants’ unlawful conduct.

                                       LEGAL COUNTS

                COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                    WITH THE FAIR LABOR STANDARDS ACT

       16.     Plaintiffs incorporate paragraphs 1 – 15 herein.

       17.     During the relevant time period, Defendants violated the provisions of 29 U.S.C.

§206 and §207 by failing to comply with the minimum wage requirements of the FLSA.

       18.     Plaintiff was harmed by Defendants’ unlawful willful and/or reckless conduct.

             COUNT II: FAILURE TO PAY WAGES IN ACCORDANCE WITH
                     THE INDIANA WAGE PAYMENT STATUTE

       19.     Plaintiff incorporate paragraphs 1 – 18 herein.

       20.     During the relevant time period, Defendants violated the provisions of Indiana

Code §§22-2-5 et. seq. by failing to timely pay Plaintiff’s’ earned wages.

       21.     Plaintiff has been financially harmed by Defendants’ conduct, and Defendants do

not have a good faith or reasonable basis to have not paid Plaintiffs all the wages they earned in a

timely manner as prescribed by the Indiana Wage Claim or Payment Statutes.

   COUNT III: VIOLATIONS OF THE INDIANA MINIMUM WAGE LAW OF 1965

       22.     Plaintiffs incorporate paragraphs 1 – 21 herein.

       23.     Plaintiffs plead their Indiana overtime claims in the alternative.

       24.     At all relevant times Defendants violated the Indiana Minimum Wage Law of

1965’s overtime wage provisions by failing and refusing to pay Plaintiffs at least minimum wage

for all hours they worked.

       25.     Defendants’ conduct is willful, reckless, or indifferent to Sutton’s rights.

         COUNT IV: BREACH OF CONTRACT AND UNJUST ENRICHMENT
                                  0

                                                 4
Case 3:19-cv-00204-RLY-MPB Document 1 Filed 09/30/19 Page 5 of 6 PageID #: 5



       26.     Plaintiff incorporates paragraphs 1 – 25 herein.

       27.     Plaintiff and Defendant entered into an employment contract such that Plaintiff

would be compensated for work performed on behalf and to the benefit of Defendants.

Defendants would also be responsible for expenses incurred

       28.     Defendants breached the contract with Plaintiff. If Defendants should keep the

benefit of its bargain with Plaintiff without compensating them they would be unjustly enriched.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to find in his favor and award

him the following relief:

       a.      An Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

unpaid back wages due to Plaintiffs;

       b.      An Order requiring Defendants to pay Plaintiff liquidated damages;

       c.      An order awarding Plaintiff unpaid wages, advanced costs, and any applicable

penalties under Indiana law;

       d.      An Order awarding Plaintiff the costs of this action;

       e.      An Order awarding Plaintiff his attorney’s fees;

       f.      A Declaration and finding by the Court that Defendants willfully violated

provisions of the FLSA and Indiana law by failing to comply with the minimum wage

requirements of the FLSA and Indiana law; and

       g.      An Order granting such other and further relief as may be necessary and

appropriate.

                                             Respectfully submitted,

                                             s/ Christopher S. Wolcott
                                             Christopher S. Wolcott (#23259-32)

                                                5
Case 3:19-cv-00204-RLY-MPB Document 1 Filed 09/30/19 Page 6 of 6 PageID #: 6



                                           The Wolcott Law Firm LLC
                                           450 East 96th Street, Ste 500
                                           Indianapolis, IN 46240
                                           Tel: (317) 500-0700
                                           Fax: (317) 732-1196
                                           E-Mail: indy2buck@hotmail.com

                                           Attorney for Plaintiff


                              DEMAND FOR JURY TRIAL

     Plaintiff, by counsel, demands a trial by jury on all issues deemed so triable.

                                           Respectfully submitted,

                                           /s/ Christopher S. Wolcott
                                           Christopher S. Wolcott (#23259-32)
                                           The Wolcott Law Firm LLC
                                           450 East 96th Street, Ste 500
                                           Indianapolis, IN 46240
                                           Tel: (317) 500-0700
                                           Fax: (317) 732-1196
                                           E-Mail: indy2buck@hotmail.com

                                           Attorney for Plaintiff




                                               6
